DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-15 as originally filed on August 26, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for verifying delivery of a package to the correct address.

Step 2A – Prong 1
Independent Claims 1 and 15 as a whole recite a method of organizing human activity.  The limitations from exemplary Claim 1 reciting “method of arranging delivering of items to recipients situated at different recipient locations, comprising: recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage; for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; marking the items according to their child cluster and delivery order using the records, allowing transfer of the items into the delivery agents' compartments in the delivery order and transfer of the delivery agents' compartments into the corresponding parent agent; instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (computer-implemented logistics of claim 1; logistics apparatus, processor, memory, input device, network interface of claim 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-15 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computer-implemented logistics of claim 1; logistics apparatus, processor, memory, input device, network interface of claim 15).  The computer-implemented logistics of claim 1; logistics apparatus, processor, memory, input device, network interface of claim 15, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-14 are also directed to same grouping of methods of organizing human activity.  The additional elements of the graphical user interface of claim 13, are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-2, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al (US Patent Application Publication No. 20190179313 - hereinafter Brady) in view of Han et al (US Patent Application Publication No. 20210012287 - hereinafter Han).
Re. claim 1, Brady teaches:

A computer-implemented logistics method of arranging delivering of items to recipients situated at different recipient locations, comprising: 
recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; [Brady; ¶26-¶27 shows items at a distribution center and then a route is designated to send the package to a hub prior to final destination, or directly to the final destination (recipient location). ¶52 shows user ordering an item to be transported while ¶40-¶42 shows identification of the item as it is determined whether an item needs to be refrigerated].
clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; [Brady; Fig. 3 and ¶52 shows recipient items loaded to delivery vehicle 332 which travels from warehouse 330 to ML “meeting location” (demonstrating the first transport stage as it reaches the “meeting location”].
for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and [Brady; ¶34 shows AGV with compartments also shown in Fig. 2B, more specifically ¶34 states that the AGV control system maintains information for storage compartments within the AGV and that information includes “maintains information as to whether a storage compartment of the AGV 200A is empty or includes items, the access code(s) or other identifier(s) necessary to open the storage compartment and any other information necessary to maintain the AGV”. Lastly as mentioned previously Fig. 3 and ¶52 shows AGV operating from a hub such as a meeting location from where the AGV meets with delivery vehicle to obtain items which are then delivered by the AGV to the recipient location].
calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; [Brady; Fig. 4 and ¶60-¶61 shows AGV following travel path from meeting location to the respective resident location with items for delivery. ¶76 additionally presents that routes can be calculated for the AGV to deliver from the meeting location to the residence such as “travel path toward the meeting location is followed by the AGV, a determination is made as to whether any obstacles are encountered, as in 706. If obstacles are encountered, the travel path to the meeting location may be altered to avoid the obstacles, as in 708. For example, AGVs that follow roadways, sidewalks, etc. may encounter obstacles (e.g., construction, blocked pathways, etc.) for which a different route may be calculated and taken”]. 
marking the items according to their child cluster and delivery order using the records, allowing transfer of the items into the delivery agents' compartments in the delivery order and transfer of the delivery agents' compartments into the corresponding parent agent; [Brady; ¶89 shows plurality of items received by the AGV from delivery vehicle. Additionally, as the items are assigned to compartments with access codes to be retain that is “marking the items according to their child cluster and delivery order using the records”].
instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order.  [Brady; Fig. 3, Fig. 4 and ¶72 shows delivery vehicle directed to meet with AGV at meeting location and then for AGV to accept item and then deliver to recipient location].
Brady doesn’t teach, Han teaches:
locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; [Han; ¶8 shows orders are aggregated at a depot (hub) based on delivery proximity to the first customer such as “batching a plurality of orders including the first order for pickup at the aggregation depot by a courier. The plurality of orders may be batched based upon delivery proximity to the first customer”]. 
further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage; [Han; ¶8, ¶68 and ¶72 shows upon orders batched at the aggregation depot after arriving from merchant they’re then provided to a runner which will deliver to recipient location (second transport stage)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Han to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Han since “Logistics platforms, particularly logistics platforms for managing real-time on-demand deliveries of perishable goods, rely on accurate location, status, and routing mechanisms to effectively and efficiently connect consumers with providers”. [Han; ¶3].

Re. claim 2, Brady in view of Han teaches method according to claim 1.
Brady teaches:
wherein one or more items are selected for delivery by the parent agent and the corresponding record is not allocated to a child cluster and/or further comprising accepting a user request for allocation of one or more items for delivery by the parent agent.  [Brady; Fig. 3 and ¶52 shows AGV operating from a hub such as a meeting location from where the AGV meets with delivery vehicle to obtain items which are then delivered by the AGV to the recipient location. Also Fig. 6 shows only AGV travels from hub (meeting location) directly to the recipient location, and there isn’t another handoff with another vehicle].

Re. claim 12, Brady in view of Han teaches method according to claim 1.
Brady teaches:
wherein the first point of each child cluster delivery route is a hub or reload location, where the delivery agent receives items from the parent agent.  [Brady; Fig. 3 and ¶52 shows recipient items loaded to delivery vehicle 332 which travels from warehouse 330 to ML “meeting location” (demonstrating the first transport stage as it reaches the “meeting location”].

Re. claim 14, Brady in view of Han teaches method according to claim 1.
Brady teaches:
A computer program which when loaded onto the at least one computer configures the at least one computer to carry out the method steps. [Brady; ¶66].

Re. claim 15,
Apparatus of claim 15 substantially mirrors the computer method of claim 1, and Brady further teaches “a processor and memory linked to an input device and a network interface, wherein the input device is to record items received at a distribution centre and the processor is to” as shown in ¶66 and ¶108-¶110.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Basel et al (US Patent Application Publication No. 20200134510 - hereinafter Basel).
Re. claim 3, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Basel teaches:
wherein the parent clusters are formed using a spatial clustering technique, such as Density-Based Spatial Clustering of applications with noise, DBSCAN, to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery.  [Basel; ¶27 shows use of DBSCAN, ¶29 and ¶53 shows grouping together set of data that are close to one another then if there’s an anomaly (outlier) it is not assigned to any cluster]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Basel to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Basel since data is grouped together to present data points close to one another and group for multiple destinations close-by.

Re. claim 5, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Basel teaches:
wherein child clusters are filtered to remove items that are further from the hub position than a maximum delivery agent distance.  [Basel; ¶27, ¶29 and ¶53 shows removing data locations that are outliers/anomaly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Basel to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Basel since data is grouped together to present data points close to one another and group for multiple destinations close-by.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Murray et al (US Patent Application Publication No. 20200292375 - hereinafter Murray).
Re. claim 4, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Basel teaches:
wherein the parent clusters are filtered to identify as ugly items that are not suitable for travel within a compartment, and to mark the corresponding records as ugly, the uglies being allocated to the parent agent for delivery.  [Murray; ¶106-¶110 shows when an item cannot be assigned to a vehicle due to its size, it is assigned to a different vehicle for delivery such as “If the information received from the vehicle comprised an indication that the vehicle is overloaded or the controller 22 determined that the vehicle is overloaded, the controller 22 may generate an assistance instruction to be sent to a further vehicle, e.g. operating in the cargo transport system 2, that is less heavily loaded than the vehicle. The assistance instruction may comprise an instruction to the further vehicle to load an item of cargo from the vehicle onto the further vehicle, such that the vehicle is no longer overloaded”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Murray in the system of Brady, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Lessels et al (US Patent Application Publication No. 20200174494 - hereinafter Lessels).
Re. claim 6, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Lessels teaches:
wherein a number of child clusters k is determined according to the number of records in the parent cluster, the number of delivery agents available, and the number of records already allocated to the parent agent, [Lessels; Abstract, ¶71-¶74 shows parent vehicle releasing child vehicles to deliver packages to recipients, in cited paragraphs one child vehicle is released for delivery of items].
wherein k is the number of delivery agents unless there are fewer items for the delivery agents to deliver than delivery agents. [Lessels; Fig. 10 and Fig. 11 show number of delivery agents, that are dispatched to deliver items to recipients]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Lessels to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Lessels since “Autonomous road delivery vehicles have been proposed for delivery to try to increase efficiency”, [Lessels; ¶2].

Re. claim 8, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Lessels teaches:
wherein the child clustering provides an initial record in each cluster by assigning the k records with the closest recipient locations in turn, one to each of k child clusters and then assigns the remaining items to the clusters.  [Lessels; ¶137-¶139 shows creation of schedule for parent vehicle to discharge the child vehicles assigned with tasks to minimize driving time for parent vehicle. Then states each of the child vehicles that are designated with tasks to be completed].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Lessels to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Lessels since “Autonomous road delivery vehicles have been proposed for delivery to try to increase efficiency”, [Lessels; ¶2].

Re. claim 9, Brady in view of Han in view of Lessels teaches method according to claim 8.
Brady doesn’t teach, Lessels teaches:
further comprising assigning remaining items in the parent cluster one by one, by calculating for each child cluster a distance measure related to the recipient location of the remaining record, deriving which clusters are below a threshold distance and thus qualify to receive the item, and assigning the remaining record to a qualifying cluster.  [Lessels; ¶137-¶139 shows schedule determining the operations for the parent vehicle and the child vehicles performing the tasks that are requested by the customers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Lessels to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Lessels since “Autonomous road delivery vehicles have been proposed for delivery to try to increase efficiency”, [Lessels; ¶2].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Ono et al (US Patent Application Publication No. 20210050115 - hereinafter Ono).
Re. claim 7, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Ono teaches:
wherein the child clustering uses a k-medoids technique, forming k child clusters of recipient locations with minimised average distances between the recipient locations in each cluster.  [Ono; ¶19 shows use of k-medoid technique using average of the points].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Ono in the system of Brady, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Lessels in view of Arunapuram et al (US Patent Application Publication No. 20140180957 - hereinafter Arun).
Re. claim 10, Brady in view of Han in view of Lessels teaches method according to claim 9.
Brady doesn’t teach, Arun teaches:
further comprising 
calculating a measure of spread of all the qualifying child clusters using a cluster weight for each child cluster; [Arunapuram; ¶13, Fig. 2b and ¶92-¶100 shows measure of spread as the relaxed constraint used and the weight as the penalty such as “the operations to codify relaxed constraints as cost variables might offset the relaxation with a penalty that can be used in an optimization step”].
calculating for each qualifying child the same measure of spread of all the qualifying child clusters if the remaining record were added; and [Arunapuram; ¶13, Fig. 2b and ¶92-¶100 shows calculations performed for remaining routes such as “More candidate routing options are generated when using the relaxed constraints (as compared to the number of candidate routing options that would be generated when using the un-relaxed constraints). Given the higher number of candidate routing options that are generated when using the relaxed constraints”].
assigning the remaining record to the qualifying cluster which provides the smallest change in the measure of spread of all the qualifying child clusters when the remaining record is added.  [Arunapuram; ¶13, Fig. 2b and ¶92-¶100 shows assigning orders to the lowest cost route such as “Given the higher number of candidate routing options that are generated when using the relaxed constraints, there is a higher probability that a lower or lowest cost route can be found. Further, orders can be shipped using the selecting lowest cost routing by identifying an additional set of orders to be shipped in accordance with the selected the lowest cost routing option. Even still more, orders can be shipped using the selected lowest cost routing by delaying for a time period, then identifying an additional set of newly-incoming orders to be shipped in accordance with the selected lowest cost routing”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Arun to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Arun since “systems attempt to account for practical considerations (e.g., timing of delivery) as well as efficiency considerations (e.g., aggregate cost incurred by traversing all legs of an itinerary)”, [Arun; ¶5].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Daniyalzade et al (US Patent Application Publication No. 20190239026 - hereinafter Dani).
Re. claim 11, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Dani teaches:
further comprising calculating an optimised delivery route for each of the child clusters and each of the parent agent clusters using a Travelling Salesman Problem, TSP, algorithm within each cluster.  [Dani; ¶59 shows calculating an optimized route such as “calculating an optimized route. Calculating an optimized route can be accomplished by using any optimization equations, algorithms, and/or heuristics known in the art. Exemplary equations, algorithms, and/or heuristics solve the Travelling Salesman Problem (e.g., given a list of waypoints and distances between each pair of waypoints, what is a shortest possible route that visits each waypoint and returns to an entrance?) and/or the Vehicle Routing Problem (e.g., what is an optimal set of routes for a group of users to traverse in order to arrive at a given set of waypoints”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Dani to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Dani since “an optimal building can comprise a building with a layout that allows a user to most efficiently acquire items on an ordered list, a building with product pricing that allows a user to shop most economically, a building where the user's shopping time is minimized, a building that contains the largest percentage of items on a user's list, a building most frequently visited by a by a user, a building last visited by a user, a building closest to a user, and/or a building selected by a user”, [Dani; ¶53].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Han in view of Clarke et al (US Patent Application Publication No. 20160335593 - hereinafter Clarke).
Re. claim 13, Brady in view of Han teaches method according to claim 1.
Brady doesn’t teach, Clarke teaches:
wherein the navigation instructions include displaying a graphical user interface GUI for each agent, in the form of a map overlaid with one or more paths of the parent and/or delivery agents and with positions of the parent and/or delivery agents, [Clarke; ¶30 shows navigation instructions provided through a user interface and shows routes and positions “processor dynamically determines and maps an optimal route and generates and displays an available shipment (AV) user interface (UI), with a complete route for the equipment from the desired starting point (or current location of the equipment, when only a desired end point has been entered, i.e., no desired starting point has been entered) to the desired end destination”].
wherein the GUI also provides a user input field for the user to enter when a stop action has been completed, and [Clarke; ¶73 shows when an action is completed it is marked on the UI. Additionally, ¶86 shows shipper inputting into the interface such as “in response to receiving an entry identifying establishment of a new shipment by the shipper, while the shipper is logged into the shipper account, adding particulars of the shipment to one or more interfaces within the framework, including location maps that are presented to one or more carriers”].
wherein the icons are highlighted differently according to whether they have been completed, are the next action to be completed or are a further stop in the future.  [Clarke; ¶65 shows status indicator changing for completed status such as “moves the shipment status indicator to a completed status within the second shipper-view UI 1000 and removes the shipment from the shipper view UI 900”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Brady by including limitation(s) as taught by Clarke to include the above features in the invention of Brady. One would be motivated to modify Brady with the teachings of Clarke since it “enable efficient matching of shipments to equipment carriers and real-time tracking of shipments and interfacing with carriers via use of a carrier and shipper interfacing and shipment tracking (CSIST) framework/portal”, [Clarke; ¶7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628